PER CURIAM.
This is a motion for an appeal from a $400 judgment recovered from defendant upon a jury verdict for slander in connection with a sale of real estate. The defendant contends he was entitled to a directed verdict and that the instructions were erroneous.
After due consideration of the briefs and the record, we are of the opinion that a jury question was presented as to whether or not the alleged statements of the defendant injured the plaintiff in his profession as a real estate broker by reflecting upon his integrity. The instructions given the jury were proper, and the plaintiff had a fair trial.
The motion for appeal is overruled, and the judgment stands affirmed.